Case: 4:17-cv-02498-AGF Doc. #: 160 Filed: 06/08/20 Page: 1 of 3 PageID #: 2159



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  SARAH MOLINA, et al.                         )
                                               )
                 Plaintiffs,                   )       Case No. 4:17-cv-2498-AGF
                                               )
  v.                                           )
                                               )
  CITY OF ST. LOUIS et al.,                    )
                                               )
                 Defendants.                   )

       DEFENDANTS’ MOTION TO AMEND CASE MANAGEMENT ORDER

         COME NOW Defendants City of St. Louis (“City”), Daniel Book, Joseph Busso,

  Jason Chambers, Lance Coats, Stephen Dodge, Joseph Mader, Michael Mayo, Mark

  Seper, and William Wethington (collectively “Defendants”), by and through their

  attorney Julian Bush, City Counselor for the City of St. Louis, and for Defendants’

  Motion for Leave to Amend Case Management Order state as follows:

         1.      On April 27, 2020, the Court granted Defendants’ Motion to Amend the

  Case Management Order to allow Defendants additional time to obtain video recordings

  of the events of August 19, 2015 taken by Scott Kampas and obtain the production of

  Plaintiff Christina Vogel’s medical records as relevant to her claim of emotional distress.

  (Doc. 155).

         2.      Accordingly, the current discovery deadline is today, June 8, 2020, and the

  dispositive motion deadline is June 15, 2020. Id.
Case: 4:17-cv-02498-AGF Doc. #: 160 Filed: 06/08/20 Page: 2 of 3 PageID #: 2160



           3.       Today, the third-party data recovery company engaged to recover Mr.

  Kampas’ hard drive advised that the recovered data will be ready for pickup or mailing

  tomorrow, June 9, 2020.1

           4.       Because Mr. Kampas asserted that the hard drive contains materials he

  asserts are privileged and not responsive to the City’s subpoena, City previously agreed

  to allow Mr. Kampas to receive the recovered data and provide only responsive material

  to City.2

           5.       City has requested that Mr. Kampas produce the responsive material no

  later than June 12, 2020, but his need for time to review the recovered data, and in

  particular the deleted material without file names or associated metadata, may make that

  request impracticable.

           6.       Depending on the quantity of video produced by Mr. Kampas, counsel for

  City may also need several days to review it prior to filing Defendant’ Motion for

  Summary Judgment.

           7.       City’s Motion to Compel regarding Ms. Vogel’s medical records remains

  pending. However, Defendants do not anticipate that those records will be needed before

  filing Defendants’ Motion for Summary Judgment.

           8.       For these reasons, Defendants respectfully request that the Court extend

  the dispositive motion deadline ten days, up to and including June 25, 2020, and further

  enter an order permitting discovery to continue only for the purpose of obtaining video


  1
    The recovery company received the hard drive from Mr. Kampas on or about May 12, 2020.
  2
    The third-party data recovery company also advised today, without revealing the content of any recovered
  material, that the recovered material includes vast quantities of deleted video for which associated metadata
  is not recoverable. City advises the Court of this development because, depending on whether the video
  sought is ultimately produced by Mr. Kampas, it may be necessary for City to seek further relief from this
  Court to conduct depositions to enquire regarding the deleted material – potentially of Mr. Kampas or a
  representative of the data recovery company.


                                                       2
Case: 4:17-cv-02498-AGF Doc. #: 160 Filed: 06/08/20 Page: 3 of 3 PageID #: 2161



  recordings of the events of August 19, 2015 taken by Scott Kampas and for the purpose

  of (depending on the Court’s order on the pending Motion to Compel) obtaining Ms.

  Vogel’s medical records as set forth in the pending Motion to Compel.

         WHEREFORE, Defendants respectfully request that the Court extend the

  dispositive motion deadline ten days, up to and including June 25, 2020, and further enter

  an order permitting discovery to continue only for the purpose of obtaining video

  recordings of the events of August 19, 2015 taken by Scott Kampas and for the purpose

  of (depending on the Court’s order on the pending Motion to Compel) obtaining Ms.

  Vogel’s medical records as set forth in the pending Motion to Compel.

                                               Respectfully submitted,

                                               JULIAN BUSH,
                                               CITY COUNSELOR

                                               By: /s/ Andrew D. Wheaton
                                               Andrew D. Wheaton #65269MO
                                               Associate City Counselor
                                               City Hall, Room 314
                                               St. Louis, MO 63103
                                               314.622.4594
                                               wheatona@stlouis-mo.gov


                              CERTIFICATE OF SERVICE

          I hereby certify that on June 8, 2020, the foregoing was electronically filed with
  the Clerk of the Court to be served by operation of the Court’s electronic filing system on
  all counsel of record.

                                                       /s/ Andrew D. Wheaton




                                              3
